Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 7 is objected to because of the following informalities:  In claim 7, the dependency of the claim 7 has to change from claim 1 to claim 6 as the terms ‘ handover & one or more signal quality measurements’ in the claim limitation are recited in the claim 6 (not in the claim 1). Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge et al. (W0 2017/014716 A1) in view of Ericsson (“Service Continuity and Mobility”, 3GPP TSG-RAN WG2 #96, R2-168213, NOV 2016) (herein after known as “Ericsson”).
NOTE: In regards to rejection for more clear citations, the Examiner provides citations from the Burbidge et al. PG-PUB reference i.e. US Pub. No: 2020/0288511 A1. This reference contains the exact same specification as the Burbidge et al. (W0 2017/014716 A1) reference.
Regarding claim 1, Burbidge et al. teach an apparatus comprising processing circuitry, configured to cause a base station (BS) (see Abstract, Fig.12/eNB and Fig.14 for an apparatus/BS & block 1404 inside apparatus/BS for processing circuitry) to:  
decode a path switch trigger message that indicates an identifier of a relay user equipment (UE) for a relay arrangement with respect to a remote UE (see Fig.12 and para [0145] wherein the eNB 102 deciding that the remote UE 106 is to switch communication path from the direct path 108' to an indirect path based on the information in the measurement report (that includes an identifier of a relay user equipment (UE)) via Relay UE 1 104a), is mentioned, also see para [0144] wherein the measurement report including the identifier of the relay UE, is mentioned and also see para [0117] wherein the decision to switch communication path from the direct path 108' ); 
determine, based on the identifier of the relay UE, whether the relay UE is served by the BS or by another BS (see para [0145] wherein the eNB 102 deciding that the remote UE 106 is to switch communication path from the direct path 108' to an indirect path via Relay UE 1 104a, is mentioned & this decision being made based on the information contained in the measurement report, is mentioned and see para [0144] wherein the measurement report including the identifier of the relay UE, is mentioned  & also see para [0043] wherein Relay UE 104 remaining in coverage of the eNB 102 for the duration of the relaying operation, is mentioned and also see para [0119]); 
in response to determining that the relay UE is served by the BS: 
encode, for transmission to the remote UE, a connection reconfiguration message that indicates a switch from a direct communication to an indirect communication between the remote UE and the BS, the indirect communication being through the relay UE in accordance with the relay arrangement (see para [0146] wherein the eNB 102 sending a message (e.g. an RRC Connection Reconfiguration message) to the Remote UE 106 & this message containing a command that the Remote UE should switch its traffic to a relay UE with the Relay UE ID indicated in the message, is mentioned). 
Burbidge et al. teach the above apparatus comprising decoding a path switch trigger message that indicates an identifier of a relay user equipment (UE), as mentioned above, but Burbidge et al. is silent in teaching the above apparatus from a mobility management entity (MME), the path switch trigger message.
However, Ericsson teaches an apparatus (see page 2, Figure 1, serving eNB)  comprising decoding, from a mobility management entity (MME), the path switch trigger message (see page 2, Figure 1, under section 2.1, 1st paragraph wherein in RRC_Connected mode, E-UTRAN (serving eNB) being responsible for maintaining QoS of the bearers for a UE as requested from the MME, is mentioned and also see page 1, under section 1, wherein remote UE performing path switch using ProSe UE to Network relaying and providing service continuity & QoS, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Burbidge et al. to include decoding, from a mobility management entity (MME), the path switch trigger message, disclosed by Ericsson in order to provide an effective mechanism to efficiently provide service continuity, QoS and mobility of a remote UE and also to allow multiple evolved remote UEs via an evolved Prose UE-to-Network Relay UE in wireless communication system.
Regarding claim 2, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
Ericsson further teach the apparatus according to claim 1, wherein the processing circuitry is further configured to: in response to determining that the relay UE is served by another BS, encode, for transmission to the remote UE, a handover command message (see page 2, Fig.1 and page 3, under proposal 2, 1st para wherein the UEs (that include both remote UE and relay UE) having different serving eNBs st para & observation 7 wherein during an inter-eNB handover, the target eNB decides the resulting configuration for the UE, including which bearers that remains after the handover, is mentioned and the same principle being used for evolved ProSe UE-to-network relay, is mentioned) (please see motivation as in claim 1). 
Regarding claim 3, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 1, wherein the connection reconfiguration message is a first connection reconfiguration message (see para [0146]), wherein the processing circuitry is further configured to:
 in response to determining that the relay UE is served by the BS, encode, for transmission to the relay UE, a second connection reconfiguration message that indicates the switch from the direct communication to the indirect communication between the remote UE and the BS (see para [0147] the eNB 102 sending a message (e.g. an RRC Relay Reconfiguration message) to the Relay UE 1 104a, which informs the Relay UE to expect traffic from the Remote UE 106, is mentioned). 
Regarding claim 4, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.

Regarding claim 5, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 1, wherein the identifier of the relay UE is an eNB UE S1AP identifier (see Fig.9, wherein the Relay UE  having UE S1AP ID, is shown and also see para [0101]). 
Regarding claim 6, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
	Burbidge et al. further teach the apparatus according to claim 1, the processing circuitry further configured to: decode, from the remote UE, a measurement report, which is received as part of the direct communication between the remote UE and the BS, wherein the measurement report indicates one or more signal quality measurements for the direct communication between the remote UE and the BS (see para [0144] wherein the Remote UE 106 performing measurement reporting to the eNB 102 & the reported measurements include measurements of the signal level/or quality of the direct link to the eNB 102, is mentioned).
	Ericsson further teach the apparatus according to claim 1, the processing circuitry further configured to determine, based at least partly on the measurement report, whether to initiate a handover of the remote UE to another BS (see page 3, observation 5, wherein network-controlled handover based on measurement reporting, is mentioned and also see page 3, observation 7) (please see motivation as in claim 1). 
Regarding claim 7, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
	Ericsson further teaches the apparatus according to claim 1, the processing circuitry further configured to: determine to initiate the handover if a first of the one or more signal quality measurements is less than a threshold and determine to refrain from initiation of the handover if the first signal quality measurement is greater than or equal to the threshold (see page 3, observation 3, wherein mobility functions in E-UTRAN, such as handover being used to maintain the Quality of Service (QOS)  (that include the one or more signal quality measurements being less than/greater than a threshold for initiating/refraining from the handover) as requested by EPC, is mentioned and also see page 3, observation 5) (please see motivation as in claim 1). 
Regarding claim 8, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
	Burbidge et al. further teach the apparatus according to claim 1, wherein the direct communication is a first direct communication (see para [0145]), wherein the path switch trigger message is a first path switch trigger message (see para [0145]), wherein the connection reconfiguration message is a first connection reconfiguration message (see para [0146]), wherein the processing circuitry is further configured to: decode, from the MME, a second path switch trigger message that indicates that the indirect communication is to be disabled (see para [0157] wherein the eNB 102 deciding to switch traffic back to the direct path 108' (that includes disabling the indirect communication), is mentioned); and encode, for transmission to the remote UE, a second connection reconfiguration message to indicate a switch from the indirect 
Regarding claim 9, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 8, wherein the processing circuitry further configured to: decode, from the remote UE, a measurement report, which is received as part of the indirect communication, wherein the measurement report indicates one or more signal quality measurements for the indirect communication (see para [0156]). 
Ericsson further teaches the apparatus according to claim 8, wherein the processing circuitry further configured to: determine, based at least partly on the measurement report, whether to initiate a handover of the remote UE to another BS for the second direct communication (see page 3, observation 5, wherein network-controlled handover based on measurement reporting, is mentioned and also see page 3, observation 7) (please see motivation as in claim 1). 
Regarding claim 10, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
	Burbidge et al. further teach the apparatus according to claim 1, wherein the processing circuitry is further configured to, as part of the relay arrangement: decode a downlink data packet received from a serving gateway (SGW), to be forwarded to the 
Regarding claim 11, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 1, further comprising a transceiver to receive an uplink data packet from the relay UE (see Fig.14, Transmit/Receive blocks for transceiver and see para [0151] ). 
Regarding claim 12, Burbidge et al. and Ericsson together teach the apparatus according to claim 1.
Burbidge et al. further teach the apparatus according to claim 1, wherein the processing circuitry includes a baseband processor to decode the uplink data packet (see Fig.15, baseband processor inside the apparatus and see para [0173]). 
5.	Claims 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge et al. (W0 2017/014716 A1) in view of Kim et al. (US Pub. No: 2018/0295497 A1).
NOTE: In regards to rejection for more clear citations, the Examiner provides citations from the Burbidge et al. PG-PUB reference i.e. US Pub. No: 2020/0288511 A1. This reference contains the exact same specification as the Burbidge et al. (W0 2017/014716 A1) reference.
Regarding claim 19, Burbidge et al. teach an apparatus comprising: processing circuitry, configured to cause a first user equipment (UE) (see Abstract and Fig.11, Remote UE/first UE and also see Fig.14 for an apparatus/first_UE & block 1404 
decode connection message from a relay UE, to establish a relay arrangement in which the relay UE is to operate as a relay for the first UE (see para [0116] wherein the Remote UE 106 discovering that it is in proximity of Relay UE 1 104a using an announcement message transmitted from the Relay UE 104a, is mentioned and also see para [0143]); 
encode, for transmission to the relay UE, an information request message that indicates an intention of the first UE to communicate with the relay UE in accordance with the relay arrangement (see para [0116] wherein the Remote UE 106 transmitting a solicitation message to the Relay UE 104a, is mentioned and also see para [0118] wherein the Remote UE 106 initiating establishment of a 1:1 communication with Relay UE 1 104a, by sending the Direct Communication Request message, is mentioned and also see para [0148]); 
decode an information response message from the relay UE, wherein the information response message indicates an identifier of the relay UE (see para [0121] wherein the Relay UE 1 104a confirming the establishment of the 1:1 communication with the Remote UE 106 by sending a Direct Communication Response, is mentioned and also see para [0144] wherein the identifier of the relay UE, is mentioned and also see para [0149]).
Burbidge et al. is silent in teaching the above apparatus comprising encoding, for transmission to the BS, a tracking area update (TAU) message that indicates the intention, of the first UE, to communicate with the relay UE in accordance with the relay arrangement. 
However, Kim et al. teach an apparatus (see Abstract and Fig.15 for Remote UE) comprising encoding, for transmission to the BS, a tracking area update (TAU) message that indicates the intention, of the first UE, to communicate with the relay UE in accordance with the relay arrangement (see Fig.15 and para [0200] wherein the TAU request message of the remote UE in the form of a PC5 message being transmitted as itself, or it may be transmitted as a specific IE, parameter, or indicator indicating a TAU request, which is included in the TAU request message to the network/BS, is mentioned and also see para [0201] wherein the TAU request message of the remote UE being expressed as an IE, parameter, or indicator as described above and being transmitted via relay UE to an eNB and MME 1, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Burbidge et al. to include encoding, for transmission to the BS, a tracking area update (TAU) message that indicates the intention, of the first UE, to communicate with the relay UE in accordance with the relay arrangement, disclosed by Kim et al.  in order to provide an effective mechanism of both efficiently receiving an identifier of MME supporting relay UE from the relay UE in which a direct connection to remote UE is established and also supporting the relay UE to forward a paging message to the 
Regarding claim 20, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
Burbidge et al. further teach the apparatus according to claim 19, wherein the identifier of the first UE is a globally unique temporary identifier (GUTI) (see para [0118] wherein the identity of the Remote UE 106 being a combination of Cell Global Identity (CGI) and C-RNTI, is mentioned). 
Regarding claim 21, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
	Burbidge et al. further teach the apparatus according to claim 19, the processing circuitry further configured to: encode the information request message for transmission to the relay UE as part of a sidelink communication (see paragraphs [0134], [0148] and [0206]). 
Regarding claim 22, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
	Burbidge et al. further teach the apparatus according to claim 19, wherein the relay arrangement includes a sidelink communication between the first UE and the relay UE in accordance with a Proximity-Based Services (ProSe) arrangement (see Fig.2 and paragraphs [0039] & [0224]). 
Regarding claim 23, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.

determine a second signal quality measurement for the relay arrangement based at least partly on a reception of the connection message (see para [0144] wherein the Remote UE 106 performing measurements including measurements of the to Relay UE 1, is mentioned and also see para [0117]); 
determine whether to communicate with the relay UE in accordance with the relay arrangement based at least partly on the first signal quality measurement and the second signal quality measurement (see paragraphs [0117] and [0145]). 
Regarding claim 24, Burbidge et al. and Kim et al. together teach the apparatus according to claim 19.
	Burbidge et al. further teach the apparatus according to claim 19, wherein the first UE is configured to operate as an Evolved Proximity-Based Services (ProSe) Remote UE (see Fig.2 and paragraphs [0039] & [0205]), wherein the relay arrangement is an Evolved ProSe UE-to-Network Relay (see Fig.2 and paragraphs [0039] and [0224]).
	Regarding claim 25, Burbidge et al. teach a non-transitory memory medium storing program instructions, wherein the program instructions, when executed by processing circuitry, cause a first user equipment (UE) (see Abstract and Fig.11, 
	Burbidge et al. is silent in teaching the above non-transitory memory medium comprising encoding, for transmission to the BS, a tracking area update (TAU) message 
	However, Kim et al. teach an apparatus/system (see Abstract and Fig.15 for Remote UE) comprising encoding, for transmission to the BS, a tracking area update (TAU) message that indicates the intention, of the first UE, to communicate with the relay UE in accordance with the relay arrangement (see Fig.15 and para [0200] wherein the TAU request message of the remote UE in the form of a PC5 message being transmitted as itself, or it may be transmitted as a specific IE, parameter, or indicator indicating a TAU request, which is included in the TAU request message to the network/BS, is mentioned and also see para [0201] wherein the TAU request message of the remote UE being expressed as an IE, parameter, or indicator as described above and being transmitted via relay UE to an eNB and MME 1, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory memory medium of Burbidge et al. to include encoding, for transmission to the BS, a tracking area update (TAU) message that indicates the intention, of the first UE, to communicate with the relay UE in accordance with the relay arrangement, disclosed by Kim et al.  in order to provide an effective mechanism of both efficiently receiving an identifier of MME supporting relay UE from the relay UE in which a direct connection to remote UE is established and also supporting the relay UE to forward a paging message to the remote UE through the direct connection with the remote UE in the wireless communication system.
Regarding claim 26, Burbidge et al. and Kim et al. together teach the non-transitory memory medium according to claim 25.
	Burbidge et al. further teach the non-transitory memory medium according to claim 25, wherein the identifier of the first UE is a globally unique temporary identifier (GUTI) (see para [0118] wherein the identity of the Remote UE 106 being a  combination of Cell Global Identity (CGI) and C-RNTI, is mentioned).
	Regarding claim 27, Burbidge et al. and Kim et al. together teach the non-transitory memory medium according to claim 25.
	Burbidge et al. further teach the non-transitory memory medium according to claim 25, wherein the program instructions, when executed by the processing circuitry, further cause the first UE to: encode the information request message for transmission to the relay UE as part of a sidelink communication (see paragraphs [0134], [0148] and [0206]).
Regarding claim 28, Burbidge et al. and Kim et al. together teach the non-transitory memory medium according to claim 25.
	Burbidge et al. further teach the non-transitory memory medium according to claim 25, wherein the relay arrangement includes a sidelink communication between the first UE and the relay UE in accordance with a Proximity-Based Services (ProSe) arrangement (see Fig.2 and paragraphs [0039] & [0224]).
Regarding claim 29, Burbidge et al. and Kim et al. together teach the non-transitory memory medium according to claim 25.
	Burbidge et al. further teach the non-transitory memory medium according to claim 25, wherein the program instructions, when executed by the processing circuitry, 
Regarding claim 30, Burbidge et al. and Kim et al. together teach the non-transitory memory medium according to claim 25.
	Burbidge et al. further teach the non-transitory memory medium according to claim 25, wherein the first UE is configured to operate as an Evolved Proximity-Based Services (ProSe) Remote UE (see Fig.2 and paragraphs [0039] & [0205]), wherein the relay arrangement is an Evolved ProSe UE-to-Network Relay (Fig.2 and paragraphs [0039] and [0224]).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	SHIN et al. (US Pub. No: 2018/0007529 A1) disclose mechanisms for selecting neighboring UE to perform D2D communication.
7.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477 
9/14/2021